DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (CN 207007359 U).
Claim 1: Xiao discloses a lid (10) comprising:
a cover body (11), which has a cover end in a closing direction (12);
a rotating member (20), which comprises:

a connecting portion (41), which is disposed at the rotating portion (see fig. 3); and
a sensor (22), which is disposed at the connecting portion (“the connection pipe 41 can protect the wiring inside the temperature sensor 22”); driven by the driving of the rotating portion (by a user), the sensor can rotate between an inoperative position near the cover end (fig. 2) and a working position away from the cover end (fig. 1).
Claim 6: Xiao discloses the cover end of the cover body being configured with a recess for receiving the sensor (30, see fig. 4).
Claim 7: Xiao discloses the rotating portion being provided with a stopper extending perpendicular to the rotational axis of the rotating portion (any portion of sleeve 21).
Commentary: Applicant would have to define “stopper” here more narrowly.
Claim 8: Xiao discloses a cooking device (fig. 6) comprising:
a pot body (90) having an opening (ascertainable from fig. 6); and
a lid according to claim 1 (see the claim 1 rejection above), wherein the lid is configured to cover the opening along the closing direction (see fig. 6).

Allowable Subject Matter
Claims 2–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Neither Xiao nor any analogous prior art disclose or suggest, alone or in combination, a pair of gears and a driving member working with a sensor on a lid as claimed.
Temperature sensors attached to pots or covers that reach an operable position through some sort of rotation are known. See Guang (CN 201630954 U), Rivelli (US Pat. 3,950,632, fig. 4).
Kumon et al. (US Pub. 2015/0190012) is highly relevant for showing a stirring member 70 that rotates from an inoperable position to an operable position (fig. 1) through a gear arrangement (fig. 2). Kumon’s only temperature sensor 42 is attached to the bottom of its pot (fig. 1). It would not have been obvious to use the rotation mechanism shown here in conjunction with the temperature sensor of Xiao because the stirring member of Kumon has no need to concern itself with sending an electrical signal from its stirring member, which adds complications one of ordinary skill in the art would have to overcome, e.g. how to protect the electrical component while enabling movement with the gears, which although not claimed, is an unavoidable practical consideration with the “sensor” limitation alone.
Mueller et al. (US Pat. 4,200,982) is highly relevant for showing a sensor 30 that is moved to an operable position through circular reel 74, but claim 1 requires that “the sensor [itself] can rotate,” whereas here the sensor only moves linearly.
Fung et al. (US Pub. 2015/0037482) shows a sensor from an inoperable position (figs. 8–9) to an operable position (figs. 10–11) through a gearing arrangement (figs. 6–7), but Fung’s sensor cannot be properly considered to be rotating given its mostly linear movement.
Rubenstein (US Pub. 2001/0040911) and Chen (US Pub. 2008/0175301) show thermometers that rotates out to an operable position, but each is directed to a wine thermometer.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Mo et al. (WO 2018-205529 A1), Wunsche (US Pub. 2013/0127096), Hamed (DE 2217468 A1), Gaynor et al. (US Pub. 2007/0210062), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.